Citation Nr: 1107803	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-23 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), from May 18, 2007 to August 
25, 2009; and in excess of 70 percent from August 26, 2009.    


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veteran's Affairs (VA) 
Regional Office (RO) in Newington, Connecticut.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing via videoconference in January 2011.  A 
transcript of this hearing is of record. 

During the pendency of this appeal, the Veteran was assigned 
temporary 100 percent ratings from March 30, 2009 to May 31, 2009 
and from November 24, 2009 to December 31, 2009, pursuant to 
38 C.F.R. §§ 4.29 and 4.30.  

The Veteran is in receipt of a total rating of individual 
unemployability (TDIU), effective August 26, 2009.

During the videoconference hearing of January 2011, the 
Veteran through his representative raised his entitlement 
to a permanent and total disability rating.  This matter 
is REFERRED to the RO for initial adjudication.  


FINDINGS OF FACT

1.  From May 18, 2007 to August 25, 2009, the Veteran's service-
connected PTSD has been manifested by occupational and social 
impairment, with near continuous panic or depression affecting 
the ability to function independently, difficulty in adapting to 
stressful circumstances, and an inability to maintain effective 
relationships.


2.  From August 26, 2009, the Veteran's PTSD has not been 
manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From May 18, 2007 to August 25, 2009, the criteria for 
entitlement to a disability rating of 70 percent for PTSD are 
approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From August 26, 2009, the criteria for entitlement to a 
disability rating in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2007, May 2008, and December 
2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records, private medical records, and Social 
Security records.  Additionally, the Veteran was afforded VA 
examinations in June 2007, August 2009, and May 2010.  Neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

The Veteran contends that the symptoms of his PTSD warrant a 
rating in excess of 50 percent from May 18, 2007 to August 25, 
2009 and in excess of 70 percent from August 26, 2009.  

With resolution of the doubt in favor of the Veteran, the 
Veteran's PTSD symptoms approximate the criteria for a rating of 
70 percent, and no higher, from May 18, 2007.  Accordingly, his 
claim for an increased rating from May 18, 2007 through August 
25, 2009 is granted.  However, because the preponderance of 
evidence shows that the Veteran's symptoms do not approximate the 
criteria for a higher rating from August 26, 2009, particularly 
with due application of the Schedule, the Veteran's claim for an 
increased rating for this time period is denied.  

Disability evaluations are determined by the application of the 
Schedule.  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where 
the question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The criteria for rating psychiatric disability are contained in 
the General Rating Formula.  38 C.F.R. § 4.130.  Under the 
General Rating Formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental 
Disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM- IV).  A GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
assaults younger children, is defiant at home, and is failing at 
school).  A score of 41- 50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A GAF score of 
61-70 indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
well, with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DSM-IV).

The Veteran was diagnosed with PTSD in March 2007.  He underwent 
a VA examination in June 2007.  At that examination, the Veteran 
reported the following symptoms: frequent nightmares, intrusive 
thoughts, sleep disturbance, irritability, emotional detachment 
from others, hyperarousal, and anger.  The Veteran stated that 
his symptoms interfered with his ability to establish social and 
occupational relationships.  He described experiencing panic 
attacks.  The Veteran also reported a long history of alcohol 
abuse.  He had a good relationship with his grandchildren and his 
relationship with his wife had improved since he began on 
medication for his irritability.  The Veteran had been employed 
most of his life but had only worked three to four months of the 
prior year, primarily due to his medical conditions.   

Upon mental examination, the examiner found that the Veteran's 
speech heavy and somewhat slurred and his mood and affect were 
dysmorphic and irritable.  The Veteran denied suicidal or 
homicidal ideations and auditory or visual hallucinations.  The 
Veteran had significant problems with his memory, but his insight 
and judgment were fair.  The examiner assigned a GAF score of 55.  

An August 2007 letter from the Veteran's treating physicians 
indicated that he was diagnosed with PTSD, dysthemic disorder, 
and alcohol abuse.  His symptoms included anxiety, anger, 
distrust of others, emotional numbing, alexithymia, recurring 
Vietnam thoughts and memories, sleep disturbance, avoidance, and 
social isolation.  

From December 2007 through March 2008, the Veteran reported 
worsening irritability and sleep disturbances.  Throughout this 
time, he denied suicidal or homicidal ideations and 
hallucinations.  An April 2008 treatment note indicates that the 
Veteran reported continued irritability during the day with some 
improvement in his sleep.  A GAF score of 53 was assigned.  A May 
2008 treatment note stated that the Veteran was alert, fully-
oriented, with a mildly depressed mood and affect near full 
range, with no delusions, paranoia, hallucinations, or suicidal 
or homicidal ideations.  

An August 2008 treatment note shows that the Veteran experienced 
an increase in his irritability and was involved in a 
confrontation with a minor.  A mental status examination was 
conducted.  The Veteran was alert and fully-oriented, slightly 
depressed with a psychometrically slowed affect, good insight and 
judgment, three to four hours of sleep per night, no suicidal or 
homicidal ideations.  A GAF score of 60 was assigned.  

In May 2009, the Veteran was admitted to the hospital for the 
first phase on an in-patient program.  The Veteran's symptoms 
included hypervigilance, poor sleep, nightmares, occasional 
flashbacks, depression, anxiety, intrusive thoughts, anger, 
range, emotional numbing, social isolation, avoidance, and an 
exaggerated startle response.  The Veteran was assigned a GAF 
score of 38.  

The Veteran underwent a VA examination in August 2009.  The 
examiner documented the same symptoms the Veteran had been 
reporting since his June 2007 VA examination, with the worsening 
of his irritability and increased arousal having a significant 
effect on his interpersonal relationships.  A mental status 
examination showed an irritable and depressed mood.  The Veteran 
denied suicidal or homicidal ideation and hallucinations.  He 
described significant problems with him memory and concentration.  
The examiner assigned a GAF score of 48 and noted that the 
Veteran's highest GAF score during the past year was 52.  The 
examiner opined that the Veteran's symptoms precluded him from 
working in an environment with others.  

The Veteran was again hospitalized for in-patient treatment for 
his PTSD from November 2009 to December 2009.  His discharge 
records showed diagnoses of chronic PTSD and bipolar disorder, 
depressed.  The Veteran had a current GAF score of 38.  The 
Veteran recounted his symptoms of irritability, anxiety, 
insomnia, problems with memory and concentration, decreased 
libido, and social withdrawal.  He did note that he had periods 
of a month or two once per twice a year characterized by an 
elevated mood and more energy.  The Veteran also stated that he 
gets pleasure from his dog and grandchildren.  

In May 2010, the examiner who conducted the August 2009 VA 
examination issued an addendum to his report.  He opined that the 
Veteran's PTSD would have some effect upon his ability to obtain 
and maintain employment.  He noted a GAF score of 55.  


The Veteran appeared at a Board hearing via videoconference in 
January 2011.  The Veteran testified that he initially self-
medicated with alcohol, but currently takes 14 medications to 
control his symptoms.  He reported thoughts of suicide and 
hurting others.  Currently, the Veteran spends his days with his 
son and grandson.  He reported that his relationship with his 
wife has its "ups and downs."  He will not go shopping with her 
but occasionally will go to a restaurant.  He also reported 
short- and long-term memory loss. 

The Board finds that the Veteran's PTSD symptoms approximate the 
criteria supporting a rating of 70 percent from the date of 
claim.  The Veteran has shown impaired impulse control due to his 
irritability and occupational and social impairment, evidenced by 
his unemployability and social isolation.  Accordingly, a rating 
of 70 percent is granted from May 18, 2007.   

However, the Board also finds that the Veteran's symptoms do not 
approximate the criteria for a rating in excess of 70 percent at 
any point for the reasons explained below.  Id.; Mauerhan, supra.  
The criteria contemplated by the 100 percent rating contemplate 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform daily activities of 
daily living; disorientation as to time or place; or memory loss 
for names of close relatives, own occupation, or name.  Id.  To 
date, the record does not show the Veteran having these symptoms.  

A review of VA treatment records and VA examination reports does 
not reveal that the Veteran experiences gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting others or disorientation 
to time or place.  He has consistently denied hallucinations and 
suicidal or homicidal ideations.  The Veteran has been noted to 
be able to maintain minimum hygiene.  Additionally, the Veteran 
has not experienced obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; or neglect of personal 
appearance or hygiene.  Finally, although the Veteran has 
presented with complaints of memory problems, there is no 
indication in the record that he has experienced memory loss of 
such severity that the Veteran forgets the names of close 
relatives, his own occupation, or name.  The records also show 
that the Veteran had good insight and judgment.  The Veteran has 
experienced severe irritability and sleep disturbance, along with 
social and occupational impairment; nevertheless, these symptoms 
are contemplated by the 70 percent rating which listed impaired 
impulse control and occupational and social impairment as 
symptoms.  

The Veteran's GAF scores have ranged from 38 to 60 for mild to 
some impairment.  Although in several instances the Veteran 
reported social isolation, the VA examination reports showed the 
Veteran living with his wife and spending time with his son and 
grandchildren.  

The Board has considered entitlement to a staged rating based on 
the variances in the Veteran's symptomatology.  However, as 
stated above, a 70 percent rating is warranted for occupational 
and social impairment with deficiencies in most areas and a 100 
percent rating is warranted when there is a total occupational 
and social impairment due to symptoms, such as persistent 
delusions or hallucinations or suicidal or homicidal ideations.  
The Veteran's symptoms did not manifest as total occupational and 
social impairment during the period on appeal.  Accordingly, a 
rating in excess of 70 percent for PTSD from May 18, 2007 is 
denied.  

Extraschedular evaluation

The Board finds no reason for referral to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the Veteran's PTSD is not adequately compensated by 
the regular rating schedule.  While the Veteran has been 
hospitalized for his PTSD, he was compensated with a total 
disability rating during those periods.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).




ORDER

Entitlement to a rating of 70 percent for PTSD for the period 
from May 18, 2007 to August 25, 2009 is granted.

Entitlement to a rating in excess of 70 percent for PTSD from 
August 26, 2009 is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


